NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



JUSTIN JOSEPH VELEZ,             )
DOC #D95319,                     )
                                 )
           Appellant,            )
                                 )
v.                               )             Case No. 2D18-4152
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed August 9, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Polk County; Mark F. Carpanini, Judge.

Justin Joseph Velez, pro se.



PER CURIAM.


             Affirmed.


VILLANTI, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.